Citation Nr: 1331854	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel
INTRODUCTION

The appellant had active military service from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim of entitlement to service connection for a left and right ankle disorder, respectively.  

The appellant testified at a hearing conducted at the RO by a Decision Review Officer in May 2011.  A copy of the hearing transcripts is of record and has been reviewed.  The appellant requested an additional hearing before a member of the Board in his June 2010 substantive appeal (VA Form 9).  Prior to his hearing date, however, in a July 2010 communication, he canceled his Board hearing request.  Therefore, the Board notes the appellant's request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

The matters of service connection for a left and right ankle disabilities are addressed in the REMAND portion of the decision, below; these matters are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The RO will notify the appellant when further action, on his part, is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a left and right ankle disabilities.  The appellant contends that he injured both ankles in service, while playing basketball for the U.S. Air Force team and that currently he suffers from swelling and pain in his ankles.


The appellant's Service Treatment Records (STRs) indicate that he incurred a right ankle sprain playing basketball in February 1979.  In December 1980, he twisted his left ankle also while playing basketball, sustaining a fracture of the base of the left 5th metatarsal.  

In connection with the appeal, the Veteran was examined for VA purposes in August 2009.  The examiner diagnosed the following:

Avulsion fracture, left ankle, in 1980 during military service with resolution of symptoms until approximately 2 years ago in 2007, twenty-six years after his initial injury.  

Sprained right ankle.  Normal exam.  

The examiner also expressed the opinion that "it is less likely than not that the veteran's current left and right ankle condition is related to his left and right ankle injury that he sustained in military service based on the above facts."

Since the examiner seems to have diagnosed current disabilities corresponding to the injuries the Veteran sustained in service, even apparently finding the Veteran has current symptoms of the disability with respect to the left ankle, it is unclear how he arrived at the conclusion that these findings were unrelated to the Veteran's service.  Clarification should be sought.  

Any outstanding relevant treatment records also should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any places at which he received relevant ankle treatment since July 2012, the records of which should be sought.  In any event, records of VA treatment for the left or right ankle dated after July 2012 should be associated with the file.  

2.  Next the Veteran should be scheduled for a VA examination to ascertain whether any current left or right ankle disability is related to service, and the sprain, metatarsal fracture noted therein.  After reviewing the record, noting the Veteran's contentions regarding any ankle symptoms over the years since service, and examining the Veteran, the examiner should enter an opinion as to whether it is at least as likely as not that any such disability is related to the in-service injuries.  

A complete rationale should be provided for the opinions expressed, with citation to relevant facts in the record.  If it is not possible to provide the requested opinion without resort to speculation, that conclusion should be explained.  

3.  After completion of the above, the AMC/RO should review the expanded record and readjudicate entitlement to service connection for a left and right ankle disabilities.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

